20-11104-tmd Doc#6 Filed 10/09/20 Entered 10/09/20 15:43:17 Main Document Pg 1 of 6




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION


      In re:                                                        Chapter 11

      WC TEAKWOOD PLAZA, LLC1                                       Case No. 20-11104-tmd

                                        Debtors.



      WC TEAKWOOD PLAZA, LLC                                        Adv. Proc. No. 20-[●]
           Plaintiff,

      v.

      8209 BURNET, LP
            Defendant.


                                            NOTICE OF REMOVAL

               TO THE U.S. BANKRUPTCY CLERK:

               Pursuant to 28 U.S.C. § 1452(a), Federal Rule of Bankruptcy Procedure 9027, and Local

  Rule 9027(b), Defendant 8209 Burnet, LP (the “Lender”) hereby removes the above-captioned

  civil action, and all claims and causes of action therein, from the 261st Judicial District Court of

  Travis County, Texas, to the United States Bankruptcy Court for the Western District of Texas,

  Austin Division (this “Court”).

                            I. JURISDICTION AND BASIS FOR REMOVAL

               1.     On August 31, 2020, WC Teakwood Plaza, LLC (the “Plaintiff” or “Debtor”) and

  Affiliated Commercial Services, Inc. (“ACS”) filed a civil action (the “State Court Action”)

  against the Lender and Bancorpsouth Bank (“Bancorp”), which was assigned to the 261st Judicial



  1
   The Debtor in this chapter 11 case, along with the last four digits of its federal tax identification number is: WC
  4811 South Congress, LLC (0420).



  #6244525
20-11104-tmd Doc#6 Filed 10/09/20 Entered 10/09/20 15:43:17 Main Document Pg 2 of 6




  District Court of Travis County, Cause No. D-1-GN-20-004508. The Debtor’s action alleges that

  the Lender is in breach of the loan agreements at issue in the bankruptcy case. Further, the Debtor

  alleges that the Lender committed fraud by “secretly working with” the predecessor lender “to use

  confidential information on the terms of the loan between the parties to effectuate a loan sale.” See

  Petition, No. D-1-GN-20-004508, at ¶ 18.

         2.      On September 8, 2020, the Debtor nonsuited Bancorp and ACS nonsuited both

  defendants. The Lender and the Debtor are now the only parties to the State Court Action, which

  is styled WC Teakwood Plaza, LLC, v. 8209 Burnet, LP. The Lender answered the Debtor’s

  petition on September 21, 2020.

         3.      On October 6, 2020 (the “Petition Date”), the Debtor filed a voluntary petition for

  relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the case

  styled In re WC Teakwood Plaza LLC, No. 20-11104-tmd.

         4.      Removal of the State Court Action is proper under 28 U.S.C. § 1452. The section

  provides, in relevant part:

         A party may remove any claim or cause of action in a civil action other than a
         proceeding before the United States Tax Court or a civil action by a governmental
         unit to enforce such governmental unit’s police or regulatory power, to the district
         court for the district where such civil action is pending, if such district court has
         jurisdiction of such claim or cause of action under section 1334 of this title.

  28 U.S.C. § 1452(a). The State Court Action is a qualifying civil action, and the filing of the

  Debtor’s chapter 11 case gave the U.S. District Court for the Western District of Texas jurisdiction

  over all civil proceedings “arising under title 11, or arising in or related to [the Debtor’s case]

  under title 11.” 28 U.S.C. § 1334(b).

         5.      This Court has jurisdiction over the State Court Action because the proceedings are

  related to and arise in the Debtor’s bankruptcy case. The State Court Action is a core proceeding

  under 28 U.S.C. § 157(b)(2).


                                                  -2-
20-11104-tmd Doc#6 Filed 10/09/20 Entered 10/09/20 15:43:17 Main Document Pg 3 of 6




         6.      Venue is proper under 28 U.S.C. § 1452(a) and Federal Rule of Bankruptcy

  Procedure 9027 because this district encompasses the court where the State Court Action is

  pending. Local Rule 9027(b)(1) specifies that a notice of removal under 28 U.S.C. § 1452(a)

  should be filed with the Clerk of the Bankruptcy Court. The Lender consents to the entry of final

  orders or judgment by this Court upon removal.

         7.      All pleadings, process, orders, and other filings in the State Court Action have been

  filed as exhibits to this Notice of Removal, according to Bankruptcy Rule 9027(a) and Local Rule

  9027(b)(2). Notice will be served on the Debtor through its counsel of record and will be filed with

  the Clerk of the State Court.

         8.      This Notice of Removal is timely under Federal Rule of Bankruptcy Procedure

  9027(a)(2) because it is filed with this Court within (90) days of the order of relief.



  Dated: October 9, 2020                 Respectfully Submitted,

                                                 BRACEWELL LLP

                                                 By: /s/ Jason G. Cohen
                                                         Jason G. Cohen
                                                         Texas Bar No. 24050435
                                                         Jason.Cohen@bracewell.com
                                                         William A. (Trey) Wood III
                                                         Texas Bar No. 21916050
                                                         Trey.Wood@bracewell.com
                                                         Christopher L. Dodson
                                                         Texas Bar No. 24050519
                                                         Chris.Dodson@bracewell.com
                                                         711 Louisiana, Suite 2300
                                                         Houston, Texas 77002
                                                         Telephone: (713) 223-2300
                                                         Facsimile: (713) 221-1212

                                                 Counsel for 8209 Burnet, LP




                                                   -3-
20-11104-tmd Doc#6 Filed 10/09/20 Entered 10/09/20 15:43:17 Main Document Pg 4 of 6




                                  CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing was served (i) electronically
  on the parties registered to receive notice through the court’s ECF noticing system on October 9,
  2020; and (ii) via electronic mail where available, otherwise by regular U.S. mail, postage prepaid,
  on the parties listed on the attached Master Service List on October 9, 2020.

                                                        /s/ Jason G. Cohen
                                                            Jason G. Cohen




                                                  -4-
20-11104-tmd Doc#6 Filed 10/09/20 Entered 10/09/20 15:43:17 Main Document Pg 5 of 6




   :&7HDNZRRG3OD]D//&
   /DYDFD6W
   $XVWLQ7;

   $UQROG 3ODFHN3&
   0DLQ6WUHHW6XLWH
   5RXQG5RFN7;

   *HDU\3RUWHU 'RQRYDQ3&
   32%R[
   'DOODV7;

    &LW\RI$XVWLQ
    32%R[
   $XVWLQ7;

   1RUWKE\1RUWKZHVW//&
   3UDULH/DQH
   $XVWLQ7;

   $%&+RPHDQG&RPPHUFLDO6HUYLFHV
   (+LJKZD\
   $XVWLQ7;
   

   :HVWODNH,QGXVWULHV//&
   0HWULF%OYOG6XLWH
   $XVWLQ7H[DV

   &XSHUWLQR%XLOGHUV//&
   (WK6XLWH
   $XVWLQ7H[DV

   (TXLSPHQW0DQDJHPHQW6HUYLFHV
   32%R[
   $XVWLQ7;
   

   '96,QF_3ULPLWLYHV)XUQLWXUH $FFHVVRULHV
  FR-RHO06LGHOQLN%XUQHW5RDG
   $XVWLQ7;

  %XUQHW/3
  %LVVRQQHWW6WUHHW
  +RXVWRQ7;




  DĂŝůŝŶŐDĂƚƌŝǆ;dĞĂŬǁŽŽĚWůĂǌĂͿ͗ϱϱϱϱϰϵϬͺϭ
20-11104-tmd Doc#6 Filed 10/09/20 Entered 10/09/20 15:43:17 Main Document Pg 6 of 6




  %XUQHW/3
  %LVVRQQHWW6WUHHW
  +RXVWRQ7;

  %XUQHW/3
  FR&KULVWRSKHU'RGVRQ
  %UDFHZHOO
  /RXLVLDQD6WUHHW6XLWH
  +RXVWRQ7;




  DĂŝůŝŶŐDĂƚƌŝǆ;dĞĂŬǁŽŽĚWůĂǌĂͿ͗ϱϱϱϱϰϵϬͺϭ
